Title: Literary Commonplace Book, 1755 – 1756
From: Adams, John
To: 


     Harvard College(?) and Worcester, mainly compiled in 1755–1756, with some possibly earlier entries and one (not in JA’s hand) much later. This is a MS book (Adams Papers, M/JA/8; Microfilms, Reel No. 187), measuring 8″ x 6″, bound in vellum and containing 182 (unnumbered) pages, including occasional blank leaves or pages and a folded sheet of four pages laid in loose at the back that may once have been part of the book. Many leaves have been pulled away from the stitching and are brittle and worn at the edges. Through p. [26] the handwriting is in JA’s “experimental” hand of 1754–1755, discussed and illustrated in JA’s Earliest DiaryThe Earliest Diary of John Adams, ed. L. H. Butterfield and others, Cambridge, 1966., p. 8–9 and pl. 3, following p. 42. These entries may therefore have been written while JA was still in Harvard College.
     Contents, with some minor items omitted:
     P. [1–2]. “an ode to Health by an unknown”; Greek text, followed by translation into English prose.
     P. [3–23]. Excerpt from Sallust’s Catiline’s War, in Latin. A few more short extracts, apparently all from Sallust, appear on p. [25–26].
     P. [27–44]. Copies of the Spectator papers, Nos. 411–421 (originally published 21 June – 3 July 1712), the famous series by Joseph Addison with the general title “On the Pleasures of the Imagination.” Dated by JA at the end “April 13. 1756.” and written up to all the margins in his very smallest hand characteristic of much of the writing in his Diary and legal papers from 1756 onward. A few further short extracts, probably also from the Spectator, follow.
     P. [51–53]. “Criticisms on Milton. May 10th. 1756.” This is a copy of Addison’s Spectator paper No. 267 (5 Jan. 1712) and a partial copy of No. 273 (12 Jan. 1712), with following pages left blank for continuation.
     P. [67–70]. Copy of Addison’s Spectator paper No. 39 (14 April 1711), on Tragedy, and partial copy of No. 43 (19 April 1711), on the same subject, with following pages left blank for continuation.
     P. [75–95]. “Extractions from Butlers Analogy,” bearing headings such as “1st of a future Life,” “Of the Government of God by Rewards and Punishments,” “Of Personal Identity,” “Of the Nature of Virtue,” and the like. Though JA did not date his reading and copying of Butler in the Commonplace Book, his Diary states under 2 May 1756, a Sunday: “Since the 14th of April I have been studying the 1st Part of Butlers Analogy,” and a week later adds: “Since last Sunday I have wrote a few Papers of the Spectators, read the last Part of Butlers Analogy, wrote out the Tract upon personal Identity, and that upon the nature of Virtue” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:24, 26). Joseph Butler (1692–1752), Bishop of Durham, first published his celebrated Analogy of Religion, Natural and Revealed, to the Constitution and Course of Nature, in 1736. A copy of the 7th edition, London, 1785, is among JA’s books in MB (Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917.); a copy of the 2d edition, 1736, is among JQA’s books at MQA but may have first belonged to JA.
     P. [97–101]. “A Letter to a Bishop.” Copy (partial?) of Duncan Forbes, A Letter to a Bishop, concerning Some Important Discoveries in Philosophy and Theology, first published in 1732 and included in Forbes’ Whole Works, 2 vols., Edinburgh, n.d. [1755?], of which a copy owned by JA is in MB (Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917.). On 23 May 1756 JA mentions “Duncan Forbes Works” as among his reading during the past week (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:28). Forbes was a Scottish jurist who studied Hebrew, wrote on theological subjects, and strongly defended the biblical revelation.
     
     P. [103–108]. “Dr. Clark.” Extracts evidently from a sermon or tract by Samuel Clarke, D.D. (1675–1729), on the attributes of God. For Clarke (sometimes Clark), see a lengthy article in DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements..
     P. [110–112]. “The Ballance of Astrea, or upright administration of Justice; In a letter from an old Judge to his Son, who was newly raised to the bench. Bretts Fejoo vol. 2d. ch. 1. Sectn. 1st and 2d.” Copy in an unidentified hand. This passage is extremely puzzling, appearing as it does in JA’s early Commonplace Book, for it is not written in his or any other identifiable hand, and it would not have been copied before the late 1770’s, when John Brett’s English translations of the original Spanish work first began to appear. Benito Jerónimo Feijoó y Montenegro (1676–1764) was a Spanish monk, scholar, and prolific writer. JA’s copy of Frey Feijoó’s Essays, or Discourses. . . , translated by Brett, was published in 4 vols., London, 1780, and is among his books in MB (Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917.; see also LC, Cat.A Catalog of Books Represented by Library of Congress Printed Cards, Ann Arbor, 1942–1946; 167 vols. Supplement, Ann Arbor, 1948; 42 vols.; BM, Cat.; Century Cyclo. of NamesBenjamin E. Smith, ed., The Century Cyclopedia of Names, New York, 1894., under Feyjoo y Montenegro). Blank pages follow.
     P. [121–133]. “Extracts from Richard Bentleys Confutation of Atheism,” the first of his Boyle Lectures (or sermons), 1692, and a copy of Bentley’s “Sermon 8th” and last in that series preached the same year. On 23 May 1756 JA recorded that he had read “1/2 Bentleys Sermons at the Boilean Lectures,” and a week later: “I have wrote the 8th Sermon of Bentleys Boilean Lectures” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:28, 31). On Bentley and the significance of these sermons, see DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements..
     P. [134–136]. Extract from “King Richard III. Act 1. scene 1st. A Garden in the Tower,” preceded by a note on the dramatis personae. The text copied is from Colley Cibber’s bastardized version of 1700, which held the stage throughout the 18th century, not from Shakespeare’s original play.
     P. [143–166]. Copies of selected French and English historical “characters” from (a translation of?) Voltaire’s Age of Louis XIV (first published in 1751) and possibly from other sources. Some pages in this sequence are wholly or largely blank. On 30 May 1756 JA recorded that he had “Read part of the 1st Volume of Voltairs Age of Lewis 14th” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:31). No separate copy of this title has been found among his books.
     P. [178]. “C. Plinius, Minutio Fundano, suo Salutem.” Copy, in Latin, of a letter from Pliny the Younger to Minutius Fundano. Among JA’s books in MB is a copy of the younger Pliny’s Epistolarum libros decem, Amsterdam, 1734 (Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917.).
     Folded sheet of four pages, consisting of incomplete copies of or notes on reading in moral philosophy, perhaps from one of Francis Hutcheson’s works on this subject. JA records reading Hutcheson as early as 16 Jan. 1756 (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 1:2). Several works in different editions by this author remain among JA’s books in MB (Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917.), but the present notes have not been matched up with any passages therein.
    